Citation Nr: 0016512	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, including degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 1990 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
December 1997.  The veteran requested and was scheduled to 
appear at a hearing at the Board in December 1998.  The 
veteran failed to report to this hearing.  In November 1999, 
the Board REMANDED the case to the RO for additional 
development.  The case has been returned to the Board for 
adjudication. 


FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
right knee disability (diagnosed as a torn medial meniscus 
and associated degenerative changes) and his active service 
is not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a right knee disability.  It is necessary to 
determine if he has submitted a well grounded claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131(West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records reflect that the veteran complained 
and was treated for right knee pain and retropatellar pain 
syndrome of the right knee in 1988 during his first period of 
service.  An X-ray of the right knee during service in 1988 
showed no significant abnormalities.  His April 1991 
redeployment examination after active service in Saudi Arabia 
shows no complaints of knee pain.  Evaluations of the lower 
extremities and musculoskeletal system were normal.  

An April 1995 enlistment examination for the Air Force 
Reserve shows no complaints, findings, or diagnosis of a 
right knee disability. 

VA medical records in March and April 1997 show that the 
veteran was seen complaining of knee pain.  He reported a 
history of knee pain since 1988.  An April 1997 MRI of the 
right knee revealed suggested tear involving the posterior 
horn of the medial meniscus, degeneration involving the 
lateral meniscus, and moderate joint effusion of the lateral 
suprapatellar region.  The assessment was torn medial 
meniscus of the right knee with associated degenerative 
changes.

In an August 1997 statement in support of the veteran's 
claim, the veteran's sister stated that the veteran wrote to 
her while he was in service and complained of knee pain and 
discomfort and that the continued to experience knee 
difficulties following service.  In an August 1997 letter, a 
fellow veteran reported that the veteran worked for him in 
the Persian Gulf and that the veteran complained of knee pain 
during this time.

At his December 1997 hearing, the veteran reported that his 
doctors, including a VA physician, have stated that there was 
a good possibility that his right knee disability was caused 
by the injury in service.  The veteran was directed to submit 
any additional medical records in support of his claim.  No 
additional evidence was received. 

Upon review of the record, the Board notes that the veteran's 
service medical records show complaints of right knee pain 
during service.  However, VA medical records only show 
complaints of knee pain and a diagnosis of torn medial 
meniscus and associated degenerative changes in 1997, 
approximately 9 years after the complaints in service.  No 
medical professional provided any competent medical evidence 
linking the veteran's current right knee disability to active 
service.  

The Board notes that the veteran was provided the opportunity 
(through a November 1999 Board Remand and January 2000 RO 
letter) to submit additional evidence in support of his 
claim, including the medical evidence he referred to during 
his December 1997 hearing.  The veteran did not respond.  

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is 
competent to offer medical opinions.  Competent medical 
evidence is required. Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet. App. at 93.  Although the veteran testified 
that he believed that his right knee disorder was related to 
his knee pain during service and that a physician had 
indicated that it was possible that his current knee 
disability was related to his service, no competent medical 
evidence linking the veteran's current right knee disability 
to his active service is of record.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a right knee disability is not well grounded and is denied.  
38 U.S.C.A. § 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.



ORDER

Service connection for a right knee disability is denied.  




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

